Exhibit 10.1
 
PLIANT CORPORATION
 
2002 STOCK INCENTIVE PLAN
 
1. Purpose. The purpose of this 2002 Stock Incentive Plan (the “Plan”) is to
enable Pliant Corporation (the “Company”) to attract and retain the services of
selected employees, officers, directors and consultants of the Company or any
parent or subsidiary of the Company. For purposes of this Plan, a person is
considered to be employed by or in the service of the Company if the person is
employed by or in the service of any entity (the “Employer”) that is either the
Company or a parent or subsidiary of the Company.
 
2. Shares Subject to the Plan. Subject to adjustment as provided below and in
Section 9, the shares to be offered under the Plan shall consist of Common Stock
of the Company, and the total number of shares of Common Stock that may be
issued under the Plan shall be 4,793 shares. If an option granted under the Plan
expires, terminates or is canceled, the unissued shares subject to that option
shall again be available under the Plan. If shares awarded as a bonus pursuant
to Section 7 or sold pursuant to Section 8 under the Plan are forfeited to or
repurchased by the Company, the number of shares forfeited or repurchased shall
again be available under the Plan.
 
3. Effective Date and Duration of Plan.
 
3.1    Effective Date. The Plan shall become effective as of August 28, 2002. No
Incentive Stock Option (as defined in Section 5 below) granted under the Plan
shall become exercisable, however, until the Plan is approved by the affirmative
vote of the holders of a majority of the shares of Common Stock represented at a
shareholders meeting at which a quorum is present or by means of unanimous
consent resolutions, and the exercise of any Incentive Stock Options granted
under the Plan before approval shall be conditioned on and subject to that
approval. Subject to this limitation, options may be granted and shares may be
awarded as bonuses or sold under the Plan at any time after the effective date
and before termination of the Plan.
 
3.2    Duration. The Plan shall continue in effect until all shares available
for issuance under the Plan have been issued and all restrictions on the shares
have lapsed. The Board of Directors may suspend or terminate the Plan at any
time except with respect to options and shares subject to restrictions then
outstanding under the Plan. Termination shall not affect any outstanding
options, any right of the Company to repurchase shares or the forfeitability of
shares issued under the Plan.
 
4. Administration.
 
4.1    Board of Directors. The Plan shall be administered by the Board of
Directors of the Company, which shall determine and designate the individuals to
whom awards shall be made, the amount of the awards and the other terms and
conditions of the awards. Subject to the provisions of the Plan, the Board of
Directors may adopt and amend rules and regulations relating to administration
of the Plan, advance the lapse of any waiting



--------------------------------------------------------------------------------

period, accelerate any exercise date, waive or modify any restriction applicable
to shares (except those restrictions imposed by law) and make all other
determinations in the judgment of the Board of Directors necessary or desirable
for the administration of the Plan. The interpretation and construction of the
provisions of the Plan and related agreements by the Board of Directors shall be
final and conclusive. The Board of Directors may correct any defect or supply
any omission or reconcile any inconsistency in the Plan or in any related
agreement in the manner and to the extent it deems expedient to carry the Plan
into effect, and the Board of Directors shall be the sole and final judge of
such expediency.
 
4.2    Committee. The Board of Directors may delegate to any committee of the
Board of Directors (the “Committee”) any or all authority for administration of
the Plan. If authority is delegated to the Committee, all references to the
Board of Directors in the Plan shall mean and relate to the Committee, except
(i) as otherwise provided by the Board of Directors and (ii) that only the Board
of Directors may amend or terminate the Plan as provided in Sections 3 and 10.
 
5. Types of Awards, Eligibility, Limitations. The Board of Directors may, from
time to time, take the following actions, separately or in combination, under
the Plan: (i) grant Incentive Stock Options, as defined in Section 422 of the
Internal Revenue Code of 1986, as amended (the “Code”), as provided in Sections
6.1 and 6.2; (ii) grant options other than Incentive Stock Options
(“Non-Statutory Stock Options”) as provided in Sections 6.1 and 6.3; (iii) award
stock bonuses as provided in Section 7; and (iv) sell shares as provided in
Section 8. Awards may be made to employees, including employees who are officers
or directors, and to other individuals described in Section 1 selected by the
Board of Directors; provided, however, that only employees of the Company or any
parent or subsidiary of the Company (as defined in subsections 424(e) and 424(f)
of the Code) are eligible to receive Incentive Stock Options under the Plan. The
Board of Directors shall select the individuals to whom awards shall be made and
shall specify the action taken with respect to each individual to whom an award
is made. At the discretion of the Board of Directors, an individual may be given
an election to surrender an award in exchange for the grant of a new award.
 
6. Option Grants.
 
6.1    General Rules Relating to Options.
 
6.1-1    Terms of Grant. The Board of Directors may grant options under the
Plan. With respect to each option grant, the Board of Directors shall determine
the number of shares subject to the option, the exercise price, the period of
the option, the time or times at which the option may be exercised and whether
the option is an Incentive Stock Option or a Non-Statutory Stock Option. At the
time of the grant of an option or at any time thereafter, the Board of Directors
may provide that an optionee who exercised an option with Common Stock of the
Company shall automatically receive a new option to purchase additional shares
equal to the number of shares surrendered and may specify the terms and
conditions of such new options.



2



--------------------------------------------------------------------------------

 
6.1-2    Exercise of Options. Except as provided in Section 6.1-4 or as
determined by the Board of Directors, no option granted under the Plan may be
exercised unless at the time of exercise the optionee is employed by or in the
service of the Company and shall have been so employed or provided such service
continuously since the date the option was granted. Except as provided in
Sections 6.1-4 and 9, options granted under the Plan may be exercised from time
to time over the period stated in each option in amounts and at times prescribed
by the Board of Directors, provided that options may not be exercised for
fractional shares. Unless otherwise determined by the Board of Directors, if an
optionee does not exercise an option in any one year for the full number of
shares to which the optionee is entitled in that year, the optionee’s rights
shall be cumulative and the optionee may purchase those shares in any subsequent
year during the term of the option.
 
6.1-3    Nontransferability. Each Incentive Stock Option and, unless otherwise
determined by the Board of Directors, each other option granted under the Plan
by its terms (i) shall be nonassignable and nontransferable by the optionee,
either voluntarily or by operation of law, except by will or by the laws of
descent and distribution of the state or country of the optionee’s domicile at
the time of death, and (ii) during the optionee’s lifetime, shall be exercisable
only by the optionee or, if the optionee has become disabled, the optionee’s
legal representative.
 
6.1-4    Termination of Employment or Service.
 
6.1-4(a)    General Rule. Unless otherwise determined by the Board of Directors,
if an optionee’s employment or service with the Company terminates for any
reason other than because of total disability or death as provided in Sections
6.1-4(b) and (c), his or her option may be exercised at any time before the
expiration date of the option or the expiration of 90 days after the date of
termination, whichever is the shorter period, but only if and to the extent the
optionee was entitled to exercise the option at the date of termination.
 
6.1-4(b)    Termination Because of Total Disability. Unless otherwise determined
by the Board of Directors, if an optionee’s employment or service with the
Company terminates because of Disability (as defined below), his or her option
may be exercised at any time before the expiration date of the option or before
the date 90 days after the date of termination resulting from such Disability,
whichever is the shorter period, but only if and to the extent the optionee was
entitled to exercise the option at the date of termination. The term
“Disability” means a condition or disease of the optionee that would cause the
optionee to be considered “disabled” within the meaning of the Company’s
long-term disability plan as in effect from time to time, as determined by the
Company’s long-term disability insurance carrier.
 
6.1-4(c)    Termination Because of Death. Unless otherwise determined by the
Board of Directors, if an optionee dies while employed by or providing service
to the Company, his or her option may be exercised at any time before the
expiration date of the option or before the date 90 days after the date of
death, whichever is the shorter



3



--------------------------------------------------------------------------------

 
period, but only if and to the extent the optionee was entitled to exercise the
option at the date of death and only by the person or persons to whom the
optionee’s rights under the option shall pass by the optionee’s will or by the
laws of descent and distribution of the state or county of domicile at the time
of death.
 
6.1-4(d)    Amendment of Exercise Period Applicable to Termination. The Board of
Directors may at any time extend the 90-day exercise period any length of time
not longer than the original expiration date of the option. The Board of
Directors may at any time increase the portion of an option that is exercisable,
subject to terms and conditions determined by the Board of Directors.
 
6.1-4(f)    Failure to Exercise Option. To the extent that the option of any
deceased optionee or any optionee whose employment or service terminates is not
exercised within the applicable period, all further rights to purchase shares
pursuant to the option shall cease and terminate.
 
6.1-4(g)    Leave of Absence. Absence on leave approved by the Employer or on
account of illness or disability shall not be deemed a termination or
interruption of employment or service. Unless otherwise determined by the Board
of Directors, vesting of options shall continue during a medical, family or
military leave of absence, whether paid or unpaid, and vesting of options shall
be suspended during any other unpaid leave of absence.
 
6.1-5    Purchase of Shares.
 
6.1-5(a)    Notice of Exercise. Unless the Board of Directors determines
otherwise, shares may be acquired pursuant to an option granted under the Plan
only upon the Company’s receipt of written notice from the optionee of the
optionee’s binding commitment to purchase shares, specifying the number of
shares the optionee desires to purchase under the option and the date on which
the optionee agrees to complete the transaction, and, if required to comply with
the Securities Act of 1933, as amended (the “Securities Act”) containing a
representation that it is the optionee’s intention to acquire the shares for
investment and not with a view to distribution, and such further representations
and warranties as the Company may require in order to ensure compliance with
applicable federal and state securities laws.
 
6.1-5(b)    Payment. Unless the Board of Directors determines otherwise, on or
before the date specified for completion of the purchase of shares pursuant to
an option exercise, the optionee must pay the Company the full purchase price of
those shares in cash or by check or, with the consent of the Board of Directors,
in whole or in part, in Common Stock of the Company valued at fair market value,
restricted stock or other contingent awards denominated in either stock or cash,
promissory notes and other forms of consideration. Unless otherwise determined
by the Board of Directors, any Common Stock provided in payment of the purchase
price must have been previously acquired and held by the optionee for at least
six months. The fair market value of Common Stock provided in payment



4



--------------------------------------------------------------------------------

 
of the purchase price shall be the closing price of the Common Stock last
reported before the time payment in Common Stock is made or, if earlier,
committed to be made, if the Common Stock is publicly traded, or another value
of the Common Stock as specified by the Board of Directors. No shares shall be
issued until full payment for the shares has been made, including all amounts
owed for tax withholding. With the consent of the Board of Directors, an
optionee may request the Company to apply automatically the shares to be
received upon the exercise of a portion of a stock option (even though stock
certificates have not yet been issued) to satisfy the purchase price for
additional portions of the option.
 
6.1-5(c)    Tax Withholding. Each optionee who has exercised an option shall,
immediately upon notification of the amount due, if any, pay to the Company in
cash or by check amounts necessary to satisfy any applicable federal, state and
local tax withholding requirements. If additional withholding is or becomes
required (as a result of exercise of an option or as a result of disposition of
shares acquired pursuant to exercise of an option) beyond any amount deposited
before delivery of the certificates, the optionee shall pay such amount, in cash
or by check, to the Company on demand. If the optionee fails to pay the amount
demanded, the Company or the Employer may withhold that amount from other
amounts payable to the optionee, including salary, subject to applicable law.
With the consent of the Board of Directors, an optionee may satisfy this
obligation, in whole or in part, by instructing the Company to withhold from the
shares to be issued upon exercise or by delivering to the Company other shares
of Common Stock; provided, however, that the number of shares so withheld or
delivered shall not exceed the minimum amount necessary to satisfy the required
withholding obligation.
 
6.1-5(d)    Reduction of Reserved Shares. Upon the exercise of an option, the
number of shares reserved for issuance under the Plan shall be reduced by the
number of shares issued upon exercise of the option (less the number of any
shares surrendered in payment for the exercise price or withheld to satisfy
withholding requirements).
 
6.1-6    Limitations on Grants to Non-Exempt Employees. Unless otherwise
determined by the Board of Directors, if an employee of the Company or any
parent or subsidiary of the Company is a non-exempt employee subject to the
overtime compensation provisions of Section 7 of the Fair Labor Standards Act
(the “FLSA”), any option granted to that employee shall be subject to the
following restrictions: (i) the option price shall be at least 85 percent of the
fair market value, as described in Section 6.2-4, of the Common Stock subject to
the option on the date it is granted; and (ii) the option shall not be
exercisable until at least six months after the date it is granted; provided,
however, that this six-month restriction on exercisability will cease to apply
if the employee dies, becomes disabled or retires, there is a change in
ownership of the Company, or in other circumstances permitted by regulation, all
as prescribed in Section 7(e)(8)(B) of the FLSA.
 
6.2    Incentive Stock Options. Incentive Stock Options shall be subject to the
following additional terms and conditions:



5



--------------------------------------------------------------------------------

6.2-1    Limitation on Amount of Grants. If the aggregate fair market value of
stock (determined as of the date the option is granted) for which Incentive
Stock Options granted under this Plan (and any other stock incentive plan of the
Company or its parent or subsidiary corporations, as defined in subsections
424(e) and 424(f) of the Code) are exercisable for the first time by an employee
during any calendar year exceeds $100,000, the portion of the option or options
not exceeding $100,000, to the extent of whole shares, will be treated as an
Incentive Stock Option and the remaining portion of the option or options will
be treated as a Non-Statutory Stock Option. The preceding sentence will be
applied by taking options into account in the order in which they were granted.
If, under the $100,000 limitation, a portion of an option is treated as an
Incentive Stock Option and the remaining portion of the option is treated as a
Non-Statutory Stock Option, unless the optionee designates otherwise at the time
of exercise, the optionee’s exercise of all or a portion of the option will be
treated as the exercise of the Incentive Stock Option portion of the option to
the full extent permitted under the $100,000 limitation. If an optionee
exercises an option that is treated as in part an Incentive Stock Option and in
part a Non-Statutory Stock Option, the Company will designate the portion of the
stock acquired pursuant to the exercise of the Incentive Stock Option portion as
Incentive Stock Option stock by issuing a separate certificate for that portion
of the stock and identifying the certificate as Incentive Stock Option stock in
its stock records.
 
6.2-2    Limitations on Grants to 10 Percent Shareholders. An Incentive Stock
Option may be granted under the Plan to an employee possessing more than 10
percent of the total combined voting power of all classes of stock of the
Company or any parent or subsidiary (as defined in subsections 424(e) and 424(f)
of the Code) only if the option price is at least 110 percent of the fair market
value, as described in Section 6.2-4, of the Common Stock subject to the option
on the date it is granted and the option by its terms is not exercisable after
the expiration of five years from the date it is granted.
 
6.2-3    Duration of Options. Subject to Sections 6.1-2, 6.1-4 and 6.2-2,
Incentive Stock Options granted under the Plan shall continue in effect for the
period fixed by the Board of Directors, except that by its terms no Incentive
Stock Option shall be exercisable after the expiration of 10 years from the date
it is granted.
 
6.2-4    Option Price. The option price per share shall be determined by the
Board of Directors at the time of grant. Except as provided in Section 6.2-2,
the option price shall not be less than 100 percent of the fair market value of
the Common Stock covered by the Incentive Stock Option at the date the option is
granted. The fair market value shall be the closing price of the Common Stock
last reported before the time the option is granted, if the stock is publicly
traded, or another value of the Common Stock as specified by the Board of
Directors.
 
6.2-5    Limitation on Time of Grant. No Incentive Stock Option shall be granted
on or after the tenth anniversary of the last action by the Board of Directors
adopting the Plan or approving an increase in the number of shares available for
issuance under the Plan, which action was subsequently approved within 12 months
by the shareholders.



6



--------------------------------------------------------------------------------

6.2-6    Early Dispositions. If within two years after an Incentive Stock Option
is granted or within 12 months after an Incentive Stock Option is exercised, the
optionee sells or otherwise disposes of Common Stock acquired on exercise of the
Option, the optionee shall within 30 days of the sale or disposition notify the
Company in writing of (i) the date of the sale or disposition, (ii) the amount
realized on the sale or disposition and (iii) the nature of the disposition
(e.g., sale, gift, etc.).
 
6.3    Non-Statutory Stock Options. Non-Statutory Stock Options shall be subject
to the following terms and conditions, in addition to those set forth in Section
6.1 above:
 
6.3-1    Option Price. The option price for Non-Statutory Stock Options shall be
determined by the Board of Directors at the time of grant and may be any amount
determined by the Board of Directors.
 
6.3-2    Duration of Options. Non-Statutory Stock Options granted under the Plan
shall continue in effect for the period fixed by the Board of Directors.
 
7. Stock Bonuses. The Board of Directors may award shares under the Plan as
stock bonuses. Shares awarded as a bonus shall be subject to the terms,
conditions and restrictions determined by the Board of Directors. The
restrictions may include restrictions concerning transferability and forfeiture
of the shares awarded, together with any other restrictions determined by the
Board of Directors. The Board of Directors may require the recipient to sign an
agreement as a condition of the award, but may not require the recipient to pay
any monetary consideration other than amounts necessary to satisfy tax
withholding requirements. The agreement may contain any terms, conditions,
restrictions, representations and warranties required by the Board of Directors.
The certificates representing the shares awarded shall bear any legends required
by the Board of Directors. The Company may require any recipient of a stock
bonus to pay to the Company in cash or by check upon demand amounts necessary to
satisfy any applicable federal, state or local tax withholding requirements. If
the recipient fails to pay the amount demanded, the Company or the Employer may
withhold that amount from other amounts payable to the recipient, including
salary, subject to applicable law. With the consent of the Board of Directors, a
recipient may satisfy this obligation, in whole or in part, by instructing the
Company to withhold from any shares to be issued or by delivering to the Company
other shares of Common Stock; provided, however, that the number of shares so
withheld or delivered shall not exceed the minimum amount necessary to satisfy
the required withholding obligation. Upon the issuance of a stock bonus, the
number of shares reserved for issuance under the Plan shall be reduced by the
number of shares issued, less the number of shares withheld or delivered to
satisfy withholding obligations.
 
8. Stock Issuances. The Board of Directors may issue shares under the Plan for
any consideration determined by the Board of Directors. Shares issued under the
Plan shall be subject to the terms, conditions and restrictions, if any,
determined by the Board of Directors. The restrictions, if any, may include
restrictions concerning transferability, repurchase by the



7



--------------------------------------------------------------------------------

Company and forfeiture of the shares issued, together with any other
restrictions determined by the Board of Directors. All Common Stock issued
pursuant to this Section 8 shall be subject to a purchase agreement, which shall
be executed by the Company and the prospective purchaser of the shares before
the delivery of certificates representing the shares to the purchaser. The
purchase agreement may contain any terms, conditions, restrictions,
representations and warranties required by the Board of Directors. The
certificates representing the shares shall bear any legends required by the
Board of Directors. The Company may require any purchaser of shares to pay to
the Company in cash or by check upon demand amounts necessary to satisfy any
applicable federal, state or local tax withholding requirements. If the
purchaser fails to pay the amount demanded, the Company or the Employer may
withhold that amount from other amounts payable to the purchaser, including
salary, subject to applicable law. With the consent of the Board of Directors, a
purchaser may satisfy this obligation, in whole or in part, by instructing the
Company to withhold from any shares to be issued or by delivering to the Company
other shares of Common Stock; provided, however, that the number of shares so
withheld or delivered shall not exceed the minimum amount necessary to satisfy
the required withholding obligation. Upon the issuance of shares pursuant to
this Section 8, the number of shares reserved for issuance under the Plan shall
be reduced by the number of shares issued, less the number of shares withheld or
delivered to satisfy withholding obligations.
 
9. Changes in Capital Structure; Approved Sale.
 
9.1    Stock Splits, Stock Dividends. If the outstanding Common Stock of the
Company is hereafter increased or decreased or changed into or exchanged for a
different number or kind of shares or other securities of the Company by reason
of any stock split, combination of shares, dividend payable in shares,
recapitalization or reclassification, appropriate adjustment shall be made by
the Board of Directors in the number and kind of shares available for grants
under the Plan and in all other share amounts set forth in the Plan. In
addition, the Board of Directors shall make appropriate adjustment in the number
and kind of shares as to which outstanding options, or portions thereof then
unexercised, shall be exercisable, so that the optionee’s proportionate interest
before and after the occurrence of the event is maintained. Notwithstanding the
foregoing, the Board of Directors shall have no obligation to effect any
adjustment that would or might result in the issuance of fractional shares, and
any fractional shares resulting from any adjustment may be disregarded or
provided for in any manner determined by the Board of Directors. Any such
adjustments made by the Board of Directors shall be conclusive.
 
9.2    Mergers, Reorganizations, Etc. In the event of a merger, consolidation,
plan of exchange, acquisition of property or stock, split-up, split-off,
spin-off, reorganization or liquidation to which the Company is a party or any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the Company
(each, a “Transaction”), the Board of Directors shall, in its sole discretion
and to the extent possible under the structure of the Transaction, select one of
the following alternatives for treating outstanding options under the Plan:



8



--------------------------------------------------------------------------------

9.2-1    Outstanding options shall remain in effect in accordance with their
terms.
 
9.2-2    Outstanding options shall be converted into options to purchase stock
in one or more of the corporations, including the Company, that are the
surviving or acquiring corporations in the Transaction. The amount, type of
securities subject thereto and exercise price of the converted options shall be
determined by the Board of Directors of the Company, taking into account the
relative values of the companies involved in the Transaction and the exchange
rate, if any, used in determining shares of the surviving corporation(s) to be
held by holders of shares of the Company following the Transaction. Unless
otherwise determined by the Board of Directors, the converted options shall be
vested only to the extent that the vesting requirements relating to options
granted hereunder have been satisfied.
 
9.2-3    The Board of Directors shall provide a period of 30 days or less before
the completion of the Transaction during which outstanding options may be
exercised to the extent then exercisable, and upon the expiration of that
period, all unexercised options shall immediately terminate. The Board of
Directors may, in its sole discretion, accelerate the exercisability of options
so that they are exercisable in full during that period.
 
9.3    Dissolution of the Company. In the event of the dissolution of the
Company, options shall be treated in accordance with Section 9.2-3.
 
9.4    Rights Issued by Another Corporation. The Board of Directors may also
grant options and stock bonuses and issue stock under the Plan with terms,
conditions and provisions that vary from those specified in the Plan, provided
that any such awards are granted in substitution for, or in connection with the
assumption of, existing options, stock bonuses and restricted stock granted,
awarded or issued by another corporation and assumed or otherwise agreed to be
provided for by the Company pursuant to or by reason of a Transaction.
 
9.5    Approved Sale. In the event of an Approved Sale (as defined in the
Company’s Stockholders’ Agreement dated as of May 31, 2000, among the Company
and the stockholders signatory thereto, as amended, modified or supplemented
from time to time (the “Stockholders’ Agreement”), each optionee holding
unexercised vested options under the Plan shall comply with the provisions of
Section 2.5 of the Stockholders’ Agreement as if such optionee was a
“Stockholder” thereunder and as if the vested options were Stockholder Shares
(as defined in the Stockholders’ Agreement).
 
10.    Amendment of the Plan. The Board of Directors may at any time modify or
amend the Plan in any respect. Except as provided in Section 9, however, no
change in an award already granted shall be made without the written consent of
the holder of the award if the change would adversely affect the holder.
 
11.    Approvals. The Company’s obligations under the Plan are subject to the
approval of state and federal authorities or agencies with jurisdiction in the
matter. The Company will use its reasonable efforts to take steps required by
state or federal law or



9



--------------------------------------------------------------------------------

applicable regulations, including rules and regulations of the Securities and
Exchange Commission and any stock exchange on which the Company’s shares may
then be listed, in connection with the grants under the Plan. The foregoing
notwithstanding, the Company shall not be obligated to issue or deliver Common
Stock under the Plan if such issuance or delivery would violate state or federal
securities laws.
 
12. Employment and Service Rights. Nothing in the Plan or any award pursuant to
the Plan shall (i) confer upon any employee any right to be continued in the
employment of an Employer or interfere in any way with the Employer’s right to
terminate the employee’s employment at will at any time, for any reason, with or
without cause, or to decrease the employee’s compensation or benefits, or (ii)
confer upon any person engaged by an Employer any right to be retained or
employed by the Employer or to the continuation, extension, renewal or
modification of any compensation, contract or arrangement with or by the
Employer.
 
13. Rights as a Shareholder. The recipient of any award under the Plan shall
have no rights as a shareholder with respect to any shares of Common Stock until
the date the recipient becomes the holder of record of those shares. Except as
otherwise expressly provided in the Plan, no adjustment shall be made for
dividends or other rights for which the record date occurs before the date the
recipient becomes the holder of record.
 
14. Restrictions on Common Stock.
 
14.1    Stockholders’ Agreement. No Common Stock shall be issued to any person
pursuant to the Plan unless and until such person has executed and delivered to
the Company a Joinder Agreement (as defined in the Stockholders’ Agreement)
whereupon such person shall become a party to the Stockholders’ Agreement as a
Management Stockholder (as defined in the Stockholders’ Agreement).
 
14.2    Public Offering. If the Company at any time shall register an offering
and sale of shares of Common Stock under the Securities Act in an underwritten
offering pursuant to a registration statement under the Securities Act (other
than on Form S-4 or Form S-8 promulgated under the Securities Act or any
successor forms thereto), no person who has exercised vested options pursuant to
the Plan shall sell, make any short sale of, grant any option for the purchase
of, or otherwise dispose of any Common Stock (other than Common Stock included
for sale in such registration statement) without the prior written consent of
the Company for a period as shall be determined by the managing underwriters,
which period cannot begin more than seven (7) days prior to the effectiveness of
such registration statement and cannot last more than ninety (90) days (180 days
in the case of the Company’s initial public offering) after the effective date
of such registration statement.
 
15. Governing Law. The validity and construction of the Plan and the instruments
evidencing the awards granted hereunder shall be governed by and construed in
accordance with the domestic laws of the State of Utah without giving effect to
any choice or conflict of



10



--------------------------------------------------------------------------------

law provision or rule that would cause the application of the laws of any
jurisdiction other than the State of Utah.
 
Adopted: August 28, 2002



11